—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Spires, J.), rendered May 15, 1997, convicting him of murder in the second degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
During deliberations, the jury asked for a readback of the court’s charge “about the differences” between the three counts of homicide with which the defendant was charged. The court responded meaningfully to the jury’s request (see, CPL 310.30; People v Almodovar, 62 NY2d 126; People v Malloy, 55 NY2d 296) by rereading the elements of those counts. Contrary to the defendant’s contention, the court was not required to reread its intoxication instruction since the jury did not request a read-back of that portion of the charge (see, People v De Los Angeles, 270 AD2d 196; People v Bey, 257 AD2d 547).
In any event, the defendant was not prejudiced by the absence of an instruction on intoxication in the supplemental charge (see, People v Malloy, supra). Notwithstanding the defendant’s testimony that he had consumed a bottle of *563whiskey, the witnesses who spoke to the defendant just after the homicide testified that they observed no signs of intoxication.
The defendant’s remaining contentions are unpreserved for appellate review, without merit, or do not require reversal. Ritter, J. P., Krausman, McGinity and Smith, JJ., concur.